Citation Nr: 0927310	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for medical 
services provided at Mease Countryside Hospital from 
September 5, 2005 to September 9, 2005.

2.  Entitlement to payment or reimbursement for medical 
services provided at Mease Countryside Hospital from 
September 24, 2005 to October 3, 2005.

3.  Entitlement to payment or reimbursement for medical 
services provided at Mease Countryside Hospital from November 
18, 2005 to November 29, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 through 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of December 2005, January 2006, and February 2006 
determinations by the Department of Veterans Affairs (VA) 
Medical & Regional Office Center (M&ROC) in Bay Pines, 
Florida.  

A review of the record shows that by decision dated in 
February 2006 VA granted the Veteran entitlement to payment 
or reimbursement for medical services provided at Mease 
Countryside Hospital from September 22, 2005 to September 23, 
2005.  Therefore, the issue of entitlement to payment or 
reimbursement for medical services provided at Mease 
Countryside Hospital past the point of stabilization from 
September 24, 2005 to October 3, 2005 is still before the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to payment or reimbursement for 
medical services provided at Mease Countryside Hospital from 
November 18, 2005 to November 29, 2005 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA payment or reimbursement of the costs of the private 
medical care provided from either September 5, 2005 to 
September 9, 2005 or November 18, 2005 to November 29, 2005, 
was not authorized prior to the Veteran's undergoing that 
treatment; nor did the Veteran request such authorization 
within 72 hours of admission.

2.  At the time of the September 2005 and November 2005 
treatment in question, the Veteran was in receipt of a 100 
percent disability rating for his service-connected 
schizophrenia.  

3.  The evidence establishes that the private medical care 
rendered from September 5, 2005 to September 9, 2005 and 
November 18, 2005 to November 29, 2005, was not for a medical 
emergency of such a nature that delay would have been 
hazardous to the Veteran's life or health.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical 
services provided at Mease Countryside Hospital from 
September 5, 2005 to September 9, 2005, have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.54, 17.120, 17.1000-.1008 (2008).

2.  The criteria for payment or reimbursement for medical 
services provided at Mease Countryside Hospital from November 
18, 2005 to November 29, 2005, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant History

The evidence of record indicates that the Veteran is in 
receipt of a 100 percent disability rating for his service-
connected schizophrenia.

1.	September 5, 2005 to September 9, 2005 

The duplicate Combined Health Record (CHR) shows that the 
Veteran presented himself to the Mease Countryside Hospital 
Emergency Room on September 5, 2005 complaining of right 
testicle pain and flank pain.  A past medical history was 
notable for coronary artery disease, aortic insufficiency, 
hypertension, dyslipidemia, thoracic aortic aneurysm, peptic 
ulcer disease, and gastroesophageal reflux disease.    He was 
diagnosed with orchitis/epididymitis and started on 
intravenous (IV) antibiotics.  Urology consultation was 
performed.  The Veteran underwent testicular ultrasound which 
did not show evidence of torsion.  It was reported as no 
solid testicular mass with vascular flow in both testes, 
large bilateral hydroceles, and a report of a one to two 
millimeter (mm) size cyst in the left epididymis as well as a 
nonspecific one to two mm calcification in the left 
epididymis.  From a urologic standpoint, the Veteran's 
symptoms improved.  He still had significant scrotal and 
testicular pain, but overall had improved.  The Veteran also 
reported that he had a recent history of headaches and there 
also appeared to be some vision changes.  He was legally 
blind secondary to bilateral macular degeneration.  Neurology 
consultation was obtained.  The Veteran's erythrocyte 
sedimentation rate (ESR) and C-reactive protein were 
elevated.  He had already been started on prednisone and was 
on 20 milligrams (mg) per day as an outpatient, which was 
continued.  On the prednisone, the headaches resolved.  The 
headaches were mostly in the left temporal area.  
Rheumatology consultation was also performed.  Temporal 
artery biopsy was recommended and a biopsy was performed.  
Findings were reported as muscular artery segmental biopsy, 
negative for inflammation moderate-to-advanced subintimal 
thickening.  It was felt that the Veteran may have temporal 
arteritis given resolution of headaches on the prednisone and 
it was recommended that he continue his current prednisone 
dose.  Carotid ultrasounds were done as well and were notable 
for findings of right internal carotid artery stenosis of 50 
percent to 69 percent.  Aspirin 81 mg was started and 
protonic was started for GI prophylaxis.   

Upon discharge from the hospital four days later on September 
9, 2005, the following diagnoses were given:  1) orchitis, 2) 
urinary retention, resolved, 3) suspected temporal arteritis, 
biopsy negative, 4) anemia, mild, 5) right internal carotid 
artery stenosis, 50 percent to 69 percent, 6) coronary artery 
disease, 7) gastroeophageal reflux disease, 8) hypertension, 
and 8) dyslipidemia.     

There is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred in September 2005, nor has the Veteran contended so.  
Also, in January 2006 a VA physician reviewed the above 
mentioned medical records and opined that the Veteran's 
September 5, 2005 emergency room visit was non-emergent and a 
VA facility was feasibly available.  The VA physician noted 
that the Veteran had had symptoms for two days and appears to 
have regular visits with non-VA providers.  

	2.  November 18, 2005 to November 29, 2005

The Veteran presented himself to the Mease Countryside 
Hospital Emergency Room again on November 18, 2005 
complaining of diarrhea, generalized weakness, and loss of 
appetite.  His stool Clostrdium difficile antigen was 
positive and he had recurrent Clostridium difficile colitis, 
which was severe.  He had severe diarrhea, abdominal pain, 
and tenderness.  CT scan of the abdomen and pelvis was 
obtained with findings of diffuse colon wall thickening 
associated with inflammatory changes.  He also had pleural 
effusions, which were thought to be secondary to IV fluids 
and low albumin.  GI and infectious disease consultations 
were obtained.  The Veteran was treated with both Vancomycin 
and Flagyl.  It was noted that it took some time, but the 
Veteran slowly improved.    

Upon discharge from the hospital on November 29, 2005, the 
following diagnoses were given:  1) severe clostridium 
difficile colitis, recurrent episode, 2) anemia, stable, 3) 
paroxysmal atrial fibrillation, 4) hypertension, 5) 
asymptomatic bacteruria, 6) chronic low back pain, and 7) 
giant cell arteritis.      


In a January 2006 statement, the Veteran indicated that he 
called an ambulance with regard to the November 18, 2005 
hospital admission and requested that he be taken to the Bay 
Pines VA Medical Center, however the ambulance driver told 
him that there was no room at the VA hospital.  The Veteran 
has not contended that he received prior authorization for 
the emergency room visit.  

While the Veteran has described the November 18, 2005 
hospital admission as emergent, a "Tracking Cover/Review 
Sheet" signed by a VA physician in December 2005 described 
the Veteran's November 18, 2005 to November 29, 2005 
hospitalization as non-emergent.  This form also indicated 
that there was a VA facility feasibly available during the 
Veteran's November 18, 2005 to November 29, 2005 
hospitalization.  

Legal Criteria

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility. 38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 (quoted below), VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) For an adjudicated 
service-connected disability; (2) For nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service- connected disability; (3) For any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability (does 
not apply outside of the States, Territories, and possessions 
of the United States, the District of Columbia, and the 
Commonwealth of Puerto Rico); (4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. Ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.120.  

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000. To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word 
"shall" in the first sentence, replaced the word "may."  
This made the payment or reimbursement by VA of treatment 
non-discretionary, if the veteran satisfied the requirements 
for such payment.  That is, under the version of §§ 1725 and 
1728 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.  While the 
provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes. Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility. 38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
(i) such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no such facility agreed to accept 
such transfer; and (II) the non-VA facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a VA facility 
or other Federal facility.

Analysis

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See Smith v. Derwinski, 2 
Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 
17.54. This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).


In this case, the Veteran does not contend that authorization 
was requested prior to receiving the services at issue, and 
there is no evidence of record suggesting that any such 
authorization was given.  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.  The Veteran asserts that his treatment was emergent; 
however, he did not make an application to VA within 72 hours 
after the hour of admission on September 5, 2005 or November 
18, 2005.  Based on the foregoing, the Board finds that the 
medical services received from September 5 to September 9, 
2005 and from November 18 to November 29, 2005 were not 
authorized. 

With regard to the exceptions for prior authorization 
contained in 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, the 
Board finds that the Veteran's treatment in September 2005 
November 2005 was not for a medical emergency.  With regard 
to the September 2005 treatment, the evidence shows that the 
Veteran complained of right flank pain and right testicular 
pain starting one day earlier.  The September 2005 treatment 
records were reviewed by a VA physician in January 2006 and 
that physician characterized the Veteran's September 5, 2005 
treatment as non-emergent and a VA facility was feasibly 
available.    

With regard to the November 2005 treatment, the evidence 
shows that the Veteran complained of symptoms of abdominal 
pain and diarrhea since September 2005.  The Veteran's 
November 2005 treatment records were reviewed by a VA 
physician in December 2005 and that physician characterized 
the Veteran's November 2005 treatment as non-emergent and 
showed that a VA facility was feasibly available.     

The Board need not here determine whether the changes to 
U.S.C.A. §§ 1725 and 1728 as revised effective October 10, 
2008 are to be given retroactive effect.  Whether the version 
effective prior to or since October 10, 2008 is applied, the 
result is the same; as the appeal must be denied because not 
all of the conditions for reimbursement have been met; the 
treatment in question was not emergent.

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  In the absence of 
evidence to establish that the Veteran meets the criteria for 
payment or reimbursement of medical services provided at 
Mease Countryside Hospital from September 5, 2005 to 
September 9, 2005 and/or from November 18, 2005 to November 
29, 2005, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement of those services is not warranted.    

Notice and Assistance

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in December 2005 and January 2006 and provided with a 
the statement of the case in May 2006 that informed him of 
the evidence that VA had considered, the pertinent laws and 
regulations, and the reasons and bases for VA's decision.  
All pertinent evidence regarding the reported non-VA medical 
treatment in has been obtained and associated with the claims 
file.  Based upon the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the current claim.


ORDER

Payment or reimbursement for medical services provided at 
Mease Countryside Hospital from September 5, 2005 to 
September 9, 2005 is denied.

Payment or reimbursement for medical services provided at 
Mease Countryside Hospital from November 18, 2005 to November 
29, 2005 is denied.


REMAND

With regard to medical treatment received beginning September 
24, 2005, the duplicate CHR shows that the Veteran presented 
to the Mease Countryside Hospital Emergency Room on September 
22, 2005 complaining of severe low back pain radiating to the 
left leg.  The Veteran had a history of sciatica and chronic 
low back pain along with a history of presumed temporal 
arteritis and was being treated with prednisone with good 
response.  No fractures were noted on X-ray.  The Veteran 
underwent rheumatologic consultation initially and it was 
felt the Veteran had myofascial pain and injected trigger 
point in the left lower back with steroid injection and good 
response.  However, the Veteran's pain returned and he had 
reconsultation which resulted in injecting the Veteran at 
each sciatic notch with 40 milligrams of Depo Medrol and 
Lidocaine again with good response.  The Veteran was also 
treated with Lidocaine patches and Ultam P.R.N.  The Veteran 
also developed diarrhea.  Clostridium difficile antigen was 
negative and computed tomography (CT) scan of the abdomen and 
pelvis was notable for findings of diffuse colitis, 
suspicious for Clostridium difficile colitis.  Gastro-
intestinal (GI) and infectious disease consultations were 
obtained.  It was felt that the Veteran had pseudomembranous 
colitis, Clostridium difficile antigen negative.  The Veteran 
also had atrial fibrillation with rapid ventricular response.  
He was transferred to telemetry and was ruled out for 
myocardial infarction.  Thyroid-stimulating hormone was 
within normal limits.  Cardiology consultation was obtained.  
The Veteran was on IV Cardizem for rate control and, 
subsequently, he converted to sinus rhythm and remained in 
sinus rhythm.  Echocardiogram was obtained and was reported 
as normal left ventricular size and systolic function, grade 
I diastolic dysfunction, mild mitral and tricuspid and aortic 
insufficiency, mitral annular calcification and mild 
thickening and calcification of the aortic valve.  

Upon discharge from the hospital on October 3, 2005, the 
following diagnoses were given:  1) pseudomembranous colitis, 
clostridium difficile antigen negative, resolving, 2) 
paroxysmal atrial fibrillation, 3) hyperglycemia, 4) low back 
pain/sciatica, 5) mild anemia, 6) presumed temporal 
arteritis, resolving, 7) urinary retention, probable benign 
prostatic hypertrophy, resolved, 8) coronary artery disease, 
and 9) hypertension.    

In February 2006 a VA physician reviewed the above medical 
records and opined that the first date of private hospital 
service (September 22, 2005) was emergent and noted that on 
September 23, 2005 the VA facility was on "divert;" 
presumably meaning that there was no VA facility feasibly 
available.  The February 2006 VA physician noted that the 
Veteran was, at that time, stable enough to be transferred to 
a VA facility.  

In a February 2006 decision, the M&ROC granted the Veteran 
entitlement to payment or reimbursement for medical services 
provided at Mease Countryside Hospital from September 22, 
2005 to September 23, 2005 and denied reimbursement for 
medical services from September 24, 2005 to October 3, 2005 
as it was found that the Veteran was stable by September 24, 
2005 and could have been transferred to a VA facility.  
However, there is no indication that a VA facility was 
feasibly available on September 24, 2005.  While the February 
2006 VA examiner noted no VA facility feasibly available on 
September 23, 2005, there is no indication that a VA facility 
was feasibly available on September 24, 2005 or thereafter. 

As above, under § 1725 as revised effective October 10, 2008, 
"emergency treatment" is continued until (i) such time as 
the Veteran can be transferred safely to a Department 
facility or other Federal facility and such facility is 
capable of accepting such transfer; or (ii) such time as a 
Department facility or other Federal facility accepts such 
transfer if--(I) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no such facility agreed to accept such transfer; 
and (II) the non-VA facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a VA facility or other 
Federal facility.

As it is uncertain whether § 1725 as revised effective 
October 10, 2008 is to be given retroactive effect, a remand 
is required to determine whether a VA facility was feasibly 
available on September 24, 2005 or thereafter.

In addition to the now-questioned basis of whether there was 
a VA facility feasibly available on September 24, 2005, it 
appears that the claim was denied in part because the Veteran 
was not treated for a service-connected condition.  The M&ROC 
has not yet considered the claim under 38 U.S.C.A. § 1728; 
38 C.F.R. §§ 17.1000-17.1008.  Those provisions provide 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and are not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000-17.1008.  

The Veteran is 100 percent service-connected for 
schizophrenia and there is some indication that he has been 
receiving treatment at a VA facility.  Thus, although the 
claim was denied under 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120, the Veteran may still be entitled to reimbursement 
under the provisions of 38 U.S.C.A. § 1725.  There are nine 
preconditions for reimbursement under 38 C.F.R. § 17.1002.  
Based on the current record, the Board is unable to determine 
whether all of these preconditions were satisfied.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact Veteran and ask whether he 
has received any medical services from VA 
within the 24 months preceding the 
hospitalizations in question.  After 
securing any necessary release, the 
obtain copies of all records from the 
identified treatment sources.  

2.  Thereafter, the claims file should be 
forwarded to an appropriate physician to 
address the following:  

Whether a VA facility was feasibly 
available on September 24, 2005.  In 
addressing this question, the physician 
should note whether the urgency of the 
Veteran's medical condition, the relative 
distance of the travel involved in 
obtaining adequate VA treatment or the 
nature of the treatment made it necessary 
or economically advisable to use Mease 
Countryside Hospital.  The physician 
should also address whether VA had the 
ability to provide immediate treatment, 
and if not, whether any delay in 
treatment would have had a negative 
impact on the Veteran's health.

The examiner's attention is specifically 
directed toward the February 2006 
statement wherein a VA physician opined 
that the first date of private hospital 
service (September 22, 2005) was 
emergent, on September 23, 2005 the VA 
facility was on "divert" and at that 
time, stable enough to be transferred to 
a VA facility.  

A complete rationale for all opinions 
expressed should be given.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the M&ROC 
should readjudicate the claim, with 
specific consideration under 38 U.S.C.A. 
§§ 1725 and 1728.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


